SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

378
CA 14-00656
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, AND DEJOSEPH, JJ.


VIOLET REALTY, INC., PLAINTIFF-APPELLANT,

                      V                           MEMORANDUM AND ORDER

GERSTER SALES & SERVICE, INC.,
DEFENDANT-RESPONDENT.
(APPEAL NO. 1.)


HISCOCK & BARCLAY, LLP, BUFFALO (MICHAEL E. FERDMAN OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

MAGAVERN MAGAVERN GRIMM LLP, NIAGARA FALLS (SEAN J. MACKENZIE OF
COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (John F.
O’Donnell, J.), entered August 13, 2013. The order, insofar as
appealed from, granted that part of the motion of defendant seeking
summary judgment dismissing the first cause of action for fraudulent
inducement.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same memorandum as in Violet Realty, Inc. v Gerster Sales &
Serv., Inc. ([appeal No. 2] ___ AD3d ___ [May 1, 2015]).




Entered:    May 1, 2015                         Frances E. Cafarell
                                                Clerk of the Court